FILED
                           NOT FOR PUBLICATION
                                                                              DEC 13 2021
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


MARTIN A. SCHIAFFINO,                           No.    20-35894

             Plaintiff-Appellant,               D.C. No. 3:17-cv-05541-RSM

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

             Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Western District of Washington
                Ricardo S. Martinez, Chief District Judge, Presiding

                     Argued and Submitted December 8, 2021
                              Seattle, Washington

Before: McKEOWN and BADE, Circuit Judges, and FITZWATER,** District Judge.

      In Schiaffino v. Saul, 799 F. App’x 473 (9th Cir. 2020), a panel of this court

reversed the district court’s affirmance of the Commissioner of Social Security’s

(“Commissioner’s”) final decision denying the application of plaintiff-appellant

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Sidney A. Fitzwater, United States District Judge for the
Northern District of Texas, sitting by designation.
Martin A. Schiaffino (“Schiaffino”) for disability benefits and remanded for further

proceedings. On remand, Schiaffino applied for an award of attorney’s fees, costs,

and expenses under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. The

district court awarded costs and expenses (the Commissioner did not oppose this

request), but denied Schiaffino’s request for attorney’s fees. Schiaffino appeals. We

have jurisdiction under 28 U.S.C. § 1291.

       Under the EAJA, with exceptions not relevant here, “a court shall award to a

prevailing party . . . fees and other expenses . . . unless the court finds that the position

of the United States was substantially justified or that special circumstances make an

award unjust.”       28 U.S.C. § 2412(d)(1)(A).            The government (here, the

Commissioner) has the burden of proving that the positions of the Commissioner and

the administrative law judge were substantially justified. Thangaraja v. Gonzales,

428 F.3d 870, 874 (9th Cir. 2005). “The decision whether to award fees under the

EAJA, including the district court’s conclusion that the government’s position was

substantially justified, is reviewed for abuse of discretion.” Gutierrez v. Barnhart,

274 F.3d 1255, 1258 (9th Cir. 2001).

       Because the Commissioner failed to meet her burden of proof, the district court

abused its discretion when it denied Schiaffino’s request for attorney’s fees. See

Shafer v. Astrue, 518 F.3d 1067, 1072 (9th Cir. 2008). Accordingly, we reverse the


                                            -2-
district court’s order denying an award of attorney’s fees and remand for the district

court to make such an award.1

      REVERSED AND REMANDED.




      1
           The Commissioner’s unopposed motion to take judicial notice [Dkt. No.
29] is GRANTED.
                                         -3-